Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 1 of 9 PageID #: 3627



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


     SOLAS OLED LTD.

       Plaintiff,

            v.

     SAMSUNG DISPLAY CO., LTD., SAMSUNG                   Civil Action No. 2:19-cv-00152-JRG
     ELECTRONICS CO., LTD., AND SAMSUNG
     ELECTRONICS AMERICA, INC.,

       Defendants.


         DEFENDANTS SAMSUNG DISPLAY CO., LTD., SAMSUNG
  ELECTRONICS CO., LTD., AND SAMSUNG ELECTRONICS AMERICA, INC.’S
RENEWED MOTION TO STAY PROCEEDINGS PENDING INTER PARTES REVIEW

I.       INTRODUCTION

         Samsung Display Co., Ltd. (“SDC”), Samsung Electronics Co., Ltd., and Samsung

Electronics America, Inc. (collectively “Defendants”) respectfully renew their Motion to Stay

Pending Inter Partes Review (“IPR”). Two days ago, the Patent Trial and Appeal Board (“PTAB”)

granted institution in the third and final IPR against the three asserted patents in this case. The

PTAB has now instituted IPR of all of the patent claims that are asserted in this litigation.

Therefore, Defendants renew their request to stay the case. Defendants are separately filing an

unopposed request to expedite the briefing schedule for this motion.

         On December 20, 2019, Defendants filed their initial motion to stay based on petitions for

IPR of U.S. Patent Nos. 9,256,311 (“the ’311 patent”), 6,072,450 (“the ’450 patent”), and

7,446,338 (“the ’338 patent”) (collectively “the Asserted Patents”). Dkt. 56. As Defendants

explained, SDC had filed those IPR petitions promptly after Plaintiff asserted infringement. SDC


                                                 1
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 2 of 9 PageID #: 3628



filed the petition on the ’311 patent, which was the only originally asserted patent, on September

30, before Defendants filed their answer in this case; and SDC filed the petitions on the ’450 and

’338 patents on November 7 and December 18, 2019, within four months after Solas had amended

its complaint on August 23, 2019 to add claims of infringement of those two patents. Dkt. 56 at

1–2.

       On February 4, 2020, the Court denied Defendants’ motion “without prejudice to its

refiling if and when IPR proceedings are instituted by the PTAB.” Dkt. 69. The Court explained

that “[a]t this nascent stage, it is impossible for the Court to determine ‘whether the stay will likely

result in simplifying the case before the court.’ Indeed, if the PTAB denies institution of the IPRs,

there will be no simplification of the case before the Court at all.” Id. (citation omitted).

        After the Court’s order, PTAB instituted IPR proceedings on all three of the asserted

patents. See Ex. 1 (IPR2019-01668 Institution Decision); Ex. 2 (IPR2020-00140 Institution

Decision); Ex. 3 (IPR2020-00320 Institution Decision). The PTAB instituted IPR of the ’311

patent on April 1, 2020 (IPR2019-01668), before the Markman hearing, and Defendants submitted

a notification to the Court on April 6, 2020. Dkt. 96. The PTAB instituted IPR of the ’450 patent

on May 8, 2020 (IPR2020-00140), and Defendants submitted a notification to the Court on May

12, 2020. Dkt. 110. Two days ago, on June 23, 2020, the PTAB instituted IPR of the ’338 patent

(IPR2020-00320).

        With all three of the proceedings now being instituted, the PTAB has decided to review the

patentability of every patent claim that is asserted in this litigation. Under 35 U.S.C. § 316(a)(11),

the PTAB will generally be required to issue its final written decisions in these matters within one

year of institution—with the last of these decisions being due by June 23, 2021.




                                                   2
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 3 of 9 PageID #: 3629



II.     ARGUMENT

        The factors considered by this Court favor a stay. First, a stay will not unduly prejudice

Solas, because Solas does not compete with Defendants, does not practice the asserted patents, and

could be adequately compensated through monetary damages if it prevails on a claim. See

VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1318 (Fed. Cir. 2014). In fact, one of

the three asserted patents expired well before Solas filed its complaint. Second, Defendants have

been diligent in pursuing PTAB review and a stay, and staying the case now would avoid

duplicative litigation. See e-Watch Inc. v. Apple, Inc., No. 2:13-CV-1061-JRG-RSP, 2015 WL

12915668, at *3 (E.D. Tex. Mar. 25, 2015) (finding defendant promptly renewed its motion by

filing within two days of PTAB’s decision). Jury selection in this case is scheduled to occur on

October 5, which is over three months from now, and dispositive and Daubert motions have not

yet been filed. See Image Processing Techs., LLC v. Samsung Elecs. Co., Ltd., No. 2:16-CV-505-

JRG, 2017 WL 7051628, at *2 (E.D. Tex. Oct. 25, 2017) (granting renewed motion in which jury

selection was scheduled to occur less than two months after the renewed motion). 1 Finally, the

IPRs are likely to simplify, if not eliminate, the issues in this matter, because the petitions cover

all of the asserted claims of the asserted patents and rely on prior art and prior art combinations

that were not considered by the patent examiners. NFC Tech. LLC v. HTC Am., Inc., No. 2:13-

CV-1058-WCB, 2015 WL 1069111, at *2 (E.D. Tex. Mar. 11, 2015).

        A.      Solas Will Not Suffer Undue Prejudice.

        Solas would not suffer any undue prejudice if the Court stays the case. “[W]hether the

patentee will be unduly prejudiced by a stay in the district court proceedings . . . focuses on the

patentee’s need for an expeditious resolution of its claim.” VirtualAgility, 759 F.3d at 1318. Solas


1Am. Docket Control Order, Image Processing Techs., LLC v. Samsung Elecs. Co., Ltd., No. 2:16-CV-505-JRG
(E.D. Tex. Oct. 4, 2017), ECF No. 269.
                                                     3
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 4 of 9 PageID #: 3630



is a non-practicing entity who neither competes with Defendants nor sells products that practice

the Asserted Patents. Monetary relief will be sufficient to compensate Solas for any damages, and

a “stay will not diminish the monetary damages to which [Solas] will be entitled if it succeeds in

its infringement suit—it only delays realization of those damages and delays any potential

injunctive remedy.” Id. The “mere delay in collecting those damages does not constitute undue

prejudice.” Cellular Commc’ns Equip., LLC v. Samsung Elecs. Co., Ltd., No. 6:14-CV-759, 2015

WL 11143485, at *2 (E.D. Tex. Dec. 16, 2015) (internal citation omitted).

       Defendants, by contrast, would suffer undue prejudice in the absence of a stay, because

they would continue to incur the expense and burden of defending against infringement allegations

of patent claims that the PTAB may invalidate. This is particularly true since SDC filed the IPR

petitions promptly—approximately four months after Solas filed the Amended Complaint, and

well before the one-year deadlines—and the PTAB has now concluded that SDC has shown a

reasonable likelihood of establishing unpatentability in its IPRs on each of the three asserted

patents.

       Rather than cause prejudice, a stay will benefit both parties. The stay would allow the

parties to take advantage of the IPR system through PTAB, which is “a more efficient and

streamlined patent system that will improve patent quality and limit unnecessary and

counterproductive litigation costs.” Changes to Implement Inter Partes Review Proceedings, Post-

Grant Review Proceedings, and Transitional Program for Covered Business Method Patents, 77

Fed. Reg. 48680-01 (Aug. 14, 2012) (to be codified at 37 C.F.R. pt. 42). Accordingly, this factor

favors granting Samsung’s motion to stay.




                                                4
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 5 of 9 PageID #: 3631



       B.      The Stage of the Case Does Not Weigh Against the Defendants.

       Defendants’ diligence in filing the IPR petitions with PTAB and moving to stay this case

also weighs heavily in favor of a stay. See e-Watch, 2015 WL 12915668, at *3 (according weight

to the timing of defendant’s initial motion to stay and its quick renewal of the motion after the

PTAB’s institution decision). Before Defendants even answered the Amended Complaint, SDC

filed an IPR petition seeking review of all of the claims of the ’311 patent (the sole patent asserted

in Solas’s original complaint). SDC then filed IPR petitions seeking review of all of the claims of

the ’450 patent within two months of filing the ’311 patent petition, and the petition for review of

the ’338 patent within two months of the ’450 patent petition. Immediately after all three petitions

were filed with PTAB, Defendants moved to stay in this Court. Dkt. 56. Defendants have

promptly apprised the Court of the PTAB’s institution of IPR proceedings on the ’311 patent and

the ’450 patent. And Defendants are now renewing their motion to stay just two days after PTAB

instituted on the final of SDC’s petitions for IPR of the three asserted patents.

       “[T]he proper time to measure the stage of litigation” is at “the date of the filing of the

motion to stay.” VirtualAgility, 759 F.3d at 1316. And courts must “accord some weight to the

timing” of a defendant’s initial motion, when evaluating a renewed motion to stay. e-Watch, 2015

WL 12915668, at *3. When the initial motion to stay was filed in this litigation, “there remain[ed]

a significant amount of work ahead for the parties and the court.” Norman IP Holdings, LLC v.

TP-Link Techs., Co., No. 6:13-cv-384-JDL, 2014 WL 5035718, at *3 (E.D. Tex. Oct. 8, 2014).

Claim construction briefing had not yet taken place, only preliminary discovery had occurred, and

the Markman hearing was months away—all constituting the very early stages of litigation. See,

e.g., VirtualAgility, 759 F.3d at 1317 (finding stay pending CBM review appropriate where “there

remained eight months of fact discovery, the joint claim construction statements had yet to be filed,


                                                  5
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 6 of 9 PageID #: 3632



and jury selection [is] a year away”). Indeed, the first IPR proceeding was instituted before the

Markman hearing. Now, although the discovery period is almost complete, briefing has not yet

started on dispositive motions or Daubert motions (such motions are due on July 13, 2020),

motions in limine are not due for two months (on August 24, 2020), and jury selection remains

more than three months away—more than enough to warrant a stay. See Image Processing, 2017

WL 7051628, at *2 (concluding that the benefits of a stay outweighed the costs, when jury

selection was scheduled to occur less than two months after the renewed motion); Customedia

Techs., LLC v. DISH Network Corp., No. 2:16-cv-129-JRG, 2017 WL 3836123, at *2–3 (E.D.

Tex. Aug. 9, 2017) (granting an opposed motion to stay after briefing on motions in limine and

summary judgment had concluded).

       C.     IPR Proceedings Will Simplify or Eliminate Issues, Reducing the Burden on
       the Parties and This Court.

       “[T]he most important factor bearing on whether to grant a stay in this case is the prospect

that the inter partes review proceeding will result in simplification of the issues before the Court.”

NFC Tech., 2015 WL 1069111, at *4. The IPR petitions here concern each asserted claim of each

of the three asserted patents. Therefore, “[s]taying this case has the potential to simply the issues

before the Court,” and potentially, resolve the issues altogether. Customedia Techs, 2017 WL

3836123, at *2. Because the PTAB has instituted proceedings for each asserted claim of each

Asserted patent, “a stay has the potential to decrease the burdens on the Court and the parties, and

any potential costs, delay, or prejudice resulting from postponing the resolution of the case are

outweighed by the benefits of a stay.” Id.

       Moreover, “[a] stay is particularly justified when the outcome of a PTO proceeding is likely

to assist the court in determining patent validity or eliminate the need to try infringement issues.”

NFC Tech., 2015 WL 1069111, at *1 (quotations omitted). As the Federal Circuit and this Court

                                                  6
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 7 of 9 PageID #: 3633



have observed, “an auxiliary function [of the proceeding] is to free the court from any need to

consider prior art without the benefit of the [PTAB]’s consideration.” Norman IP Holdings, 2014

WL 5035718, at *2 (quoting In re Etter, 756 F.2d 852, 857 (Fed. Cir. 1985)).

        According to the USPTO’s May 2020 trial statistics (the most recent available statistics),

80% of Final Written Decisions have resulted in at least one claim being found invalid, and 62%

of Final Written Decisions have found all instituted claims invalid. See PTAB Trial Statistics,

May 2020 at 10. 2 Therefore, it is highly likely that the IPRs will impact this case significantly.

Even if they invalidate only some of the claims, then IPR will have narrowed the issues and will

also add prosecution history that may inform the construction of claim terms as well as

infringement and invalidity issues. See NFC Tech., 2015 WL 1069111, at *7 (“[A]ny disposition

by the PTAB is likely to simplify the proceedings before this Court.”).

III.    CONCLUSION

        For the above reasons, Defendants submit that the balance of factors favors staying these

proceedings, and respectfully renew their request that the Court grant their motion to stay this case

in light of the PTAB decisions instituting IPR on all asserted claims of the ’311, ’450, and ’338

patents.




2Available at https://www.uspto.gov/sites/default/files/documents/trial_statistics_20200531.pdf (last accessed June
25, 2020).
                                                         7
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 8 of 9 PageID #: 3634



Dated: June 25, 2020                   Respectfully submitted,

                                       /s/ Melissa R. Smith
                                        Melissa R. Smith
                                        Texas State Bar No. 24001351
                                        melissa@gillamsmithlaw.com
                                        GILLAM & SMITH, LLP
                                        303 South Washington Avenue
                                        Marshall, Texas 75670
                                        Phone: (903) 934-8450
                                       Fax: (903) 934-9257

                                       Jeffrey H. Lerner
                                       jlerner@cov.com
                                       David A. Garr
                                       dgarr@cov.com
                                       Jared R. Frisch
                                       jfrisch@cov.com
                                       Grant D. Johnson
                                       gjohnson@cov.com
                                       Daniel W. Cho
                                       dwcho@cov.com
                                       COVINGTON & BURLING LLP
                                       One CityCenter
                                       850 Tenth Street, NW
                                       Washington, DC 20001-4956
                                       Phone: (202) 662-6000
                                       Fax: (202) 662-6291

                                       Robert T. Haslam
                                       rhaslam@cov.com
                                       COVINGTON & BURLING LLP
                                       3000 El Camino Real
                                       5 Palo Alto Square, 10th Floor
                                       Palo Alto, CA 94306-2112
                                       Phone: (650) 632-4700
                                       Fax: (650) 632-4800

                                       COUNSEL FOR DEFENDANTS SAMSUNG
                                       DISPLAY CO., LTD., SAMSUNG ELECTRONICS
                                       CO., LTD., AND SAMSUNG ELECTRONICS
                                       AMERICA, INC.
Case 2:19-cv-00152-JRG Document 118 Filed 06/25/20 Page 9 of 9 PageID #: 3635



                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of the foregoing document via the

Court’s CM/ECF system per Local Rule CV-5(a)(3) this June 25, 2020.



                                                      /s/ Melissa R. Smith
                                                      Melissa R. Smith




                             CERTIFICATE OF CONFERENCE
       On June 24, 2020, counsel for Solas and Samsung engaged in a meet and confer conference

pursuant to Local Rule CV-7(h). Solas’ counsel indicated that Solas is opposed to the relief sought

by this Motion.

                                                      /s/ Melissa R. Smith
                                                      Melissa R. Smith
